DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 11 November 2021.  Amendments to claims 1-3, 5-7, 9-11, 13, 15-17, and 19 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
determining, by a device comprising a memory storing instructions and a processor in communication with the memory, a target region according to a location of a user, the target region being one of a plurality of geographic regions obtained by dividing an electronic map based on Mercator coordinates; 
obtaining, by the device, at least one target POI in the target region, the at least one target POI being selected according to an influence, the influence comprising at least one of a target-region influence, a user centered window influence, and a fused-region influence, wherein; 
the target-region influence comprises an influence of a POI affecting the target region being a geographic region, 

creating the user-centered window by using the location of the user as a center, 
obtaining quantities of check-ins of the POI affecting regions overlapping with the user-centered window in the regions overlapping with the user-centered window, and obtaining quantities of presentations of the POI affecting the regions overlapping with the user-centered window in the regions overlapping with the user-centered window, the POI being any POI affecting the regions overlapping with the user-centered window,
performing weighted summation on the quantities of check-ins of the POI in the regions overlapping with the user-centered window to obtain a second quantity of check-ins of the POI, and performing weighted summation on the quantities of presentations of the POI in the regions overlapping with the user-centered window to obtain a second quantity of presentations of the POI, and
determining the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations, and
the fused-region influence comprises an influence of a POI affecting a fused region comprising at least one geographic region;
outputting, by the device, the at least one target POI.

Examiner Note: underlined elements indicate additional computing devices or elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-8 is/are drawn to methods (i.e., a process), claims 9-14 is/are drawn to a system (i.e., a machine/manufacture), 

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining a target region according to a location of a user, the target region being one of a plurality of geographic regions obtained by dividing an electronic map based on Mercator coordinates; obtaining at least one target POI in the target region, the at least one target POI being selected according to an influence, the influence comprising at least one of a target-region influence, a user centered window influence, and a fused-region influence, wherein; the target-region influence comprises an influence of a POI affecting the target region being a geographic region, the user-centered-window influence comprises an influence of a POI affecting a user-centered window overlapping with at least one geographic region, and the user-centered- window influence is obtained by: creating the user-centered window by using the location of the user as a center, obtaining quantities of check-ins of the POI affecting regions overlapping with the user-centered window in the regions overlapping with the user-centered window, and obtaining quantities of presentations of the POI affecting the regions overlapping with the user-centered window in the regions overlapping with the user-centered window, the POI being any POI affecting the regions overlapping with the user-centered window, performing weighted summation on the quantities of check-ins of the POI in the regions overlapping with the user-centered window to obtain a second quantity of check-ins of the POI, and performing weighted summation on the quantities of presentations of the POI in the regions overlapping with the user-centered window to obtain a second quantity of presentations of the POI, and determining the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations, and the fused-region influence comprises an influence of a POI affecting a fused region comprising at least one geographic region; and outputting the at least one target POI..
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations, and as well is similar to mental processes such as concepts performed in the human mind including observation, evaluation, judgement, and opinion.

Independent claims 9 and 15 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [132] recites “recommendation apparatus for location-based services in this embodiment of this application may include at least a processing unit 701 and a transmitting unit,” written description paragraph [168] recites “computer device includes a processor 810, a memory 820, and a network interface 830 that are connected by using a system bus 840. The memory includes a non-volatile storage medium 824 and an internal memory 822. The non-volatile storage medium of the computer device stores an operating system, and may further store a computer-readable instruction,” and written description paragraph [170] recites “the computer-readable instruction may be run on the computer device shown in FIG. 8. A memory of the computer device may store program modules constituting the POI recommendation apparatus for location-based services, for example, a processing unit 701 and a transmitting unit 702 shown in FIG. 7.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-8, 10-14, and 16-20 are directed to the judicial exception as explained above for Claims 1, 9, and 15 are further directed to limitations directed to the determination of regional influences and the grouping of relevant regions by measuring or determining device check-ins based upon a determined geographic position.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-8, 10-14, and 16-20 do not add more to the abstract idea of independent Claims 1, 9, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (20100010897) in view of Lee (20140279053).

Claims 1, 9, and 15:	Tyler discloses a method a device comprised of a memory and a processor, and a computer readable storage medium ([76-80, Fig. 11]) for recommending a point of interest (POI) for location-based services (LBSs), the method comprising: 
determining, by a device comprising a memory storing instructions and a processor in communication with the memory, a target region according to a location of a user, the target region being a geographic region obtained by dividing an electronic map based on Mercator coordinates ([31 “area covered by the grid might be stretched, for example, as in a Mercator projection so as to map a non-flat (e.g. spherical) surface area onto a flat presentation surface,” 72 “a user-specified geography of interest or even an inferred geography of interest (e.g. within one mile from my location, within one mile from city center, etc), combined with an influence map, provides information necessary to match relevant advertisements on the basis of an objective function of geography,”]); 
obtaining, by the device, at least one target POI in the target region, the at least one target POI being selected according to an influence ([6 “Influences from geographically defined locations are propagated iteratively to neighboring cells, thus providing a continuous metric for influence across discontinuous geographic boundaries,”]), the influence comprising at least one of a target-region influence ([27 “techniques for propagating geographic influences by assigning attribute values to unassigned cells. Such techniques overcome limitations of previous attempts in that the techniques disclosed herein allow influences to propagate beyond or across selected political or administrative boundaries,” 37 “influence map, it might be convenient to represent points or areas by a unique identifier, possibly an integer. For example, as shown in the mapping of FIG. 2A, a group of nine cells contain a mapping of city centers for city 210, city 230, and city,” 38]), a user-centered-window ([72, 75 “if a user were to select their home town, a display might be presented showing (strictly for example) all coffee shops in all areas within a specified radius. Or more narrowly, a display might be presented showing only coffee shops in any area which holds an influence (e.g. propagation value) above some threshold,”]), and a fused-region influence ([46 “propagation of influences proceeds iteratively, each iteration including propagation from any assigned cell to any or all of its unassigned neighbor cells. The number of iterations increases in proportion to the number of unassigned cells. Throughout this disclosure, the iteration number is frequently referred to as the propagation value,” 47, 64 “a relatively low influence point on the geography map might become sufficiently influential as to warrant an assignment of a Town_ID, and propagation of the Town_ID and its influence might need to be reflected on the influence map. In such a case the Town_ID is assigned to the cell (or cells) containing the point (or areas) of influence. Propagation continues as earlier described, except that propagation of an added Town_ID overwrites cells that have been previously assigned a lesser influence (i.e. a higher propagation value),”]), Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the propagation of influence across geographically separate cells, including the influence of one region to another targeted region, or a user-centered window, or a fused region influence to be, respectively, the influence of regions which arise from targeted interactions, regions which are determined in accordance with user selections and interactions, and regions which are selected and combined, or fused, based upon collected information relevant to user interactions.  Thus the disclosures of Tyler as cited to herein disclose a number of measures of influence and the measure of influences as they propagate across geographic regions, as well as the display of information to users in accordance with the influence measures.
the target region influence comprises an influence of a POI affecting the target region being a geographic region ([37 “propagating influence from a single point or an area representing city center to outlying areas,” 46 “propagation of influences proceeds iteratively, each iteration including propagation from any assigned cell to any or all of its unassigned neighbor cells. The number of iterations increases in proportion to the number of unassigned cells. Throughout this disclosure, the iteration number is frequently referred to as the propagation value,” 47-61]);
the user-centered-window influence comprises an influence of a POI affecting a user-centered window overlapping with at least one geographic region ([38 “Cell splitting into sub-cells,” 47 “entire influence map may be completed in three iterations of influence propagation,” 48-50, 62 “produce one or more boundaries of influence that are different from the strict geographic boundaries (if any) that might have been provided in the geographic map dataset,” Figs. 5A, 5B, 5C]), and the user-centered-window influence is obtained by:
creating the user-centered window by using the location of the user as a center ([74, 75 “user were to select their home town, a display might be presented showing (strictly for example) all coffee shops in all areas within a specified radius. Or more narrowly, a display might be presented showing only coffee shops in any area which holds an influence (e.g. propagation value) above some threshold,”]);
the fused-region influence comprises an influence of a POI affecting a fused region comprising at least one geographic region ([46 “propagation of influences proceeds iteratively, each iteration including propagation from any assigned cell to any or all of its unassigned neighbor cells. The number of iterations increases in proportion to the number of unassigned cells. Throughout this disclosure, the iteration number is frequently referred to as the propagation value,” 47, 64 “a relatively low influence point on the geography map might become sufficiently influential as to warrant an assignment of a Town_ID, and propagation of the Town_ID and its influence might need to be reflected on the influence map. In such a case the Town_ID is assigned to the cell (or cells) containing the point (or areas) of influence. Propagation continues as earlier described, except that propagation of an added Town_ID overwrites cells that have been previously assigned a lesser influence (i.e. a higher propagation value),” Figs. 5A, 5B, 5C]);
outputting, by the device, the at least one target POI ([72, 73]).
Tyler discloses the implementation of map displays in accordance with influence determinations between regions and Tyler does not explicitly disclose, however Lee discloses:
obtaining quantities of check-ins (i.e., user interactions such as clicks as per spec. paras. [43], [57]) of the POI affecting regions overlapping with the user-centered window in the regions overlapping with the user-centered window ([45 “spatially sorted information, such as, for example, "clicks" or "conversions" indexed based on geographic location, which in turn may reflect particular attributes of a target audience,”]), and obtaining quantities of presentations of the POI affecting the regions overlapping with the user-centered window in the regions overlapping with the user-centered window, the POI being any POI affecting the regions overlapping with the user-centered window ([47, 50 “"data map" may refer to a collection of indexed data that has three data subsets associated with each datum,” 52, 53, 64 “maps may be produced by filtering the observed set of uses in terms of the business sector of the vendor, or specific individual vendor, that provided the links which were followed. In addition, an unconditional map may be produced which aggregates all interactions irrespective of business sector or specific vendor. All of these maps are prepared via the procedure outlined below. Maps may also be produced by filtering the identity, or possibly imprecise knowledge of the identity, of the computer user and describing the interactions of that user, or a set of similar users based on some geospatial, spatio-temporal, or demographic classification,”]), 
performing weighted summation on the quantities of check-ins of the POI in the regions overlapping with the user-centered window to obtain a second quantity of check-ins of the POI, and performing weighted summation on the quantities of presentations of the POI in the regions overlapping with the user-centered window to obtain a second quantity of presentations of the POI ([68 “click," a "conversion" or some other interaction; and additional data that is available for use. Stored with this data is a "weight" value, a non-negative real number, which may be used to qualify or select the data,” 73, 77 “Each location for which data is present in the raw data map is assigned a weight based on their distance to the point of interest and the value of the data for the complete data map at that location is computed as the weighted average of the values observed within the raw data map,” 87 “tally table for each target ZIP code is augmented with an entry that represents the distance weighted average of the conversion rates measured for all of the associated averaging ZIP codes that have entries,”]) and
determining the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations ([82 “For each given ZIP code, using this method, a near neighbor average may be computed from the raw map locations with the first three digits of the ZIP code matching that of the region under consideration. These near neighbor averages are then used as an input to the various procedures for the production of complete data maps as described above. The weighting system assigned to the neighbor regions under this procedure may be defined to be given by the mathematical function e.sup.-1/2t.sup.2, where t is the ratio of the distance from the neighbor location to the location for which the average is being computed to the average of all of those distances within the set of ZIP codes sharing the same state,” 101 “function defined by equation (4) varies smoothly with .phi. and has a maximum at the value that composes the mixture between the direct observations at each target ZIP code and the distance weighted average for that ZIP code that best predicts the observed conversion rate in the alternate sample,”]).
Therefore it would be obvious for Tyler to obtain quantities of check-ins of the POI affecting regions overlapping with the user-centered window in the regions overlapping with the user-centered window, and obtaining quantities of presentations of the POI affecting the regions overlapping with the user-centered window in the regions overlapping with the user-centered window, the POI being any POI affecting the regions overlapping with the user-centered window, performing weighted summation on the quantities of check-ins of the POI in the regions overlapping with the user-centered window to obtain a second quantity of check-ins of the POI, and performing weighted summation on the quantities of presentations of the POI in the regions overlapping with the user-centered window to obtain a second quantity of presentations of the POI, and determine the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations as per the steps of Lee in order to evaluate geographically relevant collections of user interactions with information presented to users, and sorting and displaying the collected information to users thereby enabling more accurate and more relevant presentation of information to users.
 
Claims 2, 10, and 16:	Tyler in view of Lee discloses the method, device, and storage medium according to claims 1, 9, and 15 above, and Tyler further discloses: 
obtaining, by the device, influences of POIs ([73 “determining the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations”]); 
sorting, by the device, the POIs in descending order according to the influences ([73 “ranking might be presented to a user in a list form, or might be presented in a frame of a web page, or might be presented on a static map, or might even be presented as an interactive geographic map with controls such that a user might pan or zoom or otherwise navigate such a map,”]); and 
selecting, by the device, the at least one target POI according to a sorted order ([73, 74, 75]).  

Claims 3, 11, and 17:	Tyler in view of Lee discloses the method, device and storage medium according to claims 1, 9, and 15 above, and Tyler further discloses wherein the obtaining the least one target POI comprises: 
obtaining, by the device, influences of POIs, the influences comprising at least two influences of the target-region influence, the user-centered-window influence, or the fused-region influence ([37, 38, 46, 47, 64, 72, 75]); 
determining, by the device, comprehensive influences of the POIs according to the at least two influences corresponding to each POI ([46-50]); and 
selecting, by the device, the at least one target POI according to the comprehensive influences of the POIs ([72]).  

Claims 4, 12, and 18:	Tyler in view of Lee discloses the method, device and storage medium according to claims 3, 11, and 17 above, and Tyler further discloses wherein the influence comprises the target-region influence ([33, 34, 44, 45]).
Tyler does not explicitly disclose however Lee discloses:
the obtaining the influences of the POIs affecting the target region comprises: 
obtaining, by the device, a first quantity of check-ins (i.e., user interactions such as clicks as per spec. paras. [43], [57]) and a first quantity of presentations of a first POI affecting the target region in the target region, the first POI being any POI affecting the target region ([63-67, 68 “set of records that includes: date and time, IP protocol address of the computer initiating the interactions, a status variable indicating whether the record was a "click," a "conversion" or some other interaction; and additional data that is available for use. Stored with this data is a "weight" value,” 69 “ZIP Code, if available, and estimates of the longitude and latitude associated with the IP number,”]) and 
determining, by the device, a target-region influence of the first POI in the target region according to the first quantity of check-ins and the first quantity of presentations ([73, 77 “Each location for which data is present in the raw data map is assigned a weight based on their distance to the point of interest and the value of the data for the complete data map at that location is computed as the weighted average of the values observed within the raw data map. The averaging method may be a simple arithmetic mean, a weighted mean, a simple or weighted median,” 78-80]). 
Therefore it would be obvious for Tyler to obtain a first quantity of check-ins and a first quantity of presentations of a first POI affecting the target region in the target region, the first POI being any POI affecting the target region, and determining, by the device, a target-region influence of the first POI in the target region according to the first quantity of check-ins and the first quantity of presentations as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

Claim 5:	Tyler in view of Lee discloses the method according to claim 3 above, and Tyler further discloses wherein the influence comprises the user-centered-window influence ([72, 75 “if a user were to select their home town, a display might be presented showing (strictly for example) all coffee shops in all areas within a specified radius. Or more narrowly, a display might be presented showing only coffee shops in any area which holds an influence (e.g. propagation value) above some threshold,”]).

Claim 6:	Tyler in view of Lee discloses the method according to claim 1 above, and Tyler does not explicitly disclose, however Lee discloses a weight of a quantity of check-ins or a quantity of presentations of the first POI in a first region overlapping with the user-centered window is a ratio of an area of an overlap region between the first region and the user-centered window to a total area of the user-centered window, the first region being any region overlapping with the user-centered window ([7 “users comprise attributes selected from the group consisting of: demographic attributes, psychographic attributes and behavioral attributes,” 42, 45 “probabilities of exposure at each location may be determined by referencing a data map that provides data such as, for example, demographic, psyochographic, behavioral and firmographic data index based on location,” 111 “the observations of clicks, conversions and conversion rates for geographic regions, such as cities, counties, states etc., that are larger than those for which the underlying raw data maps, based on ZIP codes, are defined, the observations may be aggregated based upon individual ZIP codes for all ZIP codes that are defined to be within the larger geographic area. This aggregation may be done by summation of the individual click and conversion counts and by computation of the ratio of the sums for the conversion rates,”]). 
Therefore it would be obvious for Tyler to determine a weight of a quantity of check-ins or a quantity of presentations of the first POI in a first region overlapping with the user-centered window is a ratio of an area of an overlap region between the first region and the user-centered window to a total area of the user-centered window, the first region being any region overlapping with the user-centered window as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

Claim 7:	Tyler in view of Lee discloses the method, device and storage medium according to claim 3 above, and Tyler further discloses: 
the influence comprises the fused-region influence ([46 “propagation of influences proceeds iteratively, each iteration including propagation from any assigned cell to any or all of its unassigned neighbor cells. The number of iterations increases in proportion to the number of unassigned cells. Throughout this disclosure, the iteration number is frequently referred to as the propagation value,” 47, 64 “a relatively low influence point on the geography map might become sufficiently influential as to warrant an assignment of a Town_ID, and propagation of the Town_ID and its influence might need to be reflected on the influence map. In such a case the Town_ID is assigned to the cell (or cells) containing the point (or areas) of influence. Propagation continues as earlier described, except that propagation of an added Town_ID overwrites cells that have been previously assigned a lesser influence (i.e. a higher propagation value),”]); and the obtaining the influences of the POIs affecting the fused region comprises: 
using, by the device, the target region and at least one region adjacent to the target region as a fused region ([46, 47, 64]);
determining, by the device, a fused-region influence of the first POI according to the third quantity of check-ins and the third quantity of presentations ([72 “determining a query for retrieving a result set of candidate advertisements based on the aforementioned match criteria. Of course the use of the database-centric terms `query` and `result set` are not intended to be limiting. In fact a query for retrieving a set of results might indeed be implemented as a relational database query (e.g. SQL), or a set might be retrieved by a subroutine, or by a function,” 75 “social network user's location could be used to generate selectable boundaries associated to that user with respect to other users in that vicinity, thus giving that user a sense of space and territory. Using one of a variety of graphical display devices, these boundaries could be clicked on to display user profiles, blogs, favorites etc. Moreover, a local search could utilize the generated polygon boundaries with a similar functionality to the aforementioned social networking example. Also in the context of social networking sites, a display might present selectable polygons that show local businesses and events when selected or otherwise triggered]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Tyler to disclose the determination and presentation of regions determined by the amount of influence between regions as a result of the presentation of information and user interactions with the presentations and in accordance with multiple iterations of the process.
Tyler disclose the generation of fused regions of influence and Tyler does not explicitly disclose, however Lee discloses: 
obtaining, by the device, quantities of check-ins and quantities of presentations of a first POI affecting regions in the fused region in the regions in the fused region, the first POI being any POI affecting the regions in the fused region ([63-69, 73, 77-80]); 
performing, by the device, weighted summation on the quantities of check-ins of the first POI in the regions in the fused region to obtain a third quantity of check-ins of the first POI in the target region, and performing weighted summation on the quantities of presentations of the first POI in the regions in the fused region to obtain a third quantity of presentations of the first POI in the target region ([63-69, 73, 77-80]); and 
Therefore it would be obvious for Tyler to obtain quantities of check-ins and quantities of presentations of a first POI affecting regions in the fused region in the regions in the fused region, the first POI being any POI affecting the regions in the fused region and performing, by the device, weighted summation on the quantities of check-ins of the first POI in the regions in the fused region to obtain a third quantity of check-ins of the first POI in the target region, and performing weighted summation on the quantities of presentations of the first POI in the regions in the fused region to obtain a third quantity of presentations of the first POI in the target region as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

Claim 8:	Tyler in view of Lee discloses the method, device and storage medium according to claim 7 above, and Tyler further discloses: 
obtaining, by the device, a preset distance and a spacing distance between a center point of a second region and the location of the user, the second region being any region in the fused region ([25 “populating each cell with attribute information, namely pre-defined attributes (e.g. city name, latitude/longitude, country name), or calculated attributes (e.g. distance from city center) corresponding to the overlaid geography or any other value or values that permit relative importance,” 26 “cell might be located more-or-less equidistant from two or more cities. In such a case one or more techniques should be employed to appropriately "break the tie" and assign attribute values to the cell that corresponds to attributes of stronger influence on that given cell,” 30]); 
selecting, by the device, a larger distance of the preset distance and the spacing distance ([30 “assignment of the distance D to one or both axes is a matter for optimization. A smaller distance assignment (e.g. hundreds or thousands of feet) has the advantage of a higher degree of accuracy while then requiring more computing resources to create and maintain the array. Conversely, a larger distance assignment (e.g. thousands of feet or miles) has the advantage of requiring fewer computing resources to create and maintain the array,” 34]). 
Tyler does not explicitly disclose, however Lee discloses:
determining, by the device, a ratio of the preset distance to the selected larger distance as a weight of the quantity of check-ins or the quantity of presentations of the first POI in the second region ([77 “set might include the entire map space or it might only include a subset of those regions defined as those with a location less than a particular distance (where distance is defined by the particular metric used by the map under preparation). Each location for which data is present in the raw data map is assigned a weight based on their distance to the point of interest and the value of the data for the complete data map at that location is computed as the weighted average of the values observed within the raw data map,” 82, 87, 111 “the observations of clicks, conversions and conversion rates for geographic regions, such as cities, counties, states etc., that are larger than those for which the underlying raw data maps, based on ZIP codes, are defined, the observations may be aggregated based upon individual ZIP codes for all ZIP codes that are defined to be within the larger geographic area. This aggregation may be done by summation of the individual click and conversion counts and by computation of the ratio of the sums for the conversion rates,”]). 
Therefore it would be obvious for Tyler to determine a ratio of the preset distance to the selected larger distance as a weight of the quantity of check-ins or the quantity of presentations of the first POI in the second region as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

	Claims 13 and 19:	Tyler in view of Lee discloses the method, device and storage medium according to claims 11, and 17 above, and Tyler further discloses wherein the influence comprises the user-centered-window influence ([72, 75 “if a user were to select their home town, a display might be presented showing (strictly for example) all coffee shops in all areas within a specified radius. Or more narrowly, a display might be presented showing only coffee shops in any area which holds an influence (e.g. propagation value) above some threshold,”]).
Tyler discloses the determination of regional influence maps or representations and Tyler does not disclose, however Lee discloses:
a weight of a quantity of check-ins or a quantity of presentations of a first POI in a first region overlapping with the user-centered window is a ratio of an area of an overlap region between the first region and the user-centered window to a total area of the user-centered window, the first region being any region overlapping with the smoothing window ([7 “users comprise attributes selected from the group consisting of: demographic attributes, psychographic attributes and behavioral attributes,” 42, 45 “probabilities of exposure at each location may be determined by referencing a data map that provides data such as, for example, demographic, psyochographic, behavioral and firmographic data index based on location,” 111 “the observations of clicks, conversions and conversion rates for geographic regions, such as cities, counties, states etc., that are larger than those for which the underlying raw data maps, based on ZIP codes, are defined, the observations may be aggregated based upon individual ZIP codes for all ZIP codes that are defined to be within the larger geographic area. This aggregation may be done by summation of the individual click and conversion counts and by computation of the ratio of the sums for the conversion rates,”]). 
Therefore it would be obvious for Tyler to determine a weight of a quantity of check-ins or a quantity of presentations of a first POI in a first region overlapping with the user-centered window is a ratio of an area of an overlap region between the first region and the user-centered window to a total area of the user-centered window, the first region being any region overlapping with the smoothing window as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

Claims 14 and 20:	Tyler in view of Cardno discloses the method, device and storage medium according to claims 11 and 17 above, and Tyler further discloses: 
the influence comprises the fused-region influence ([46 “propagation of influences proceeds iteratively, each iteration including propagation from any assigned cell to any or all of its unassigned neighbor cells. The number of iterations increases in proportion to the number of unassigned cells. Throughout this disclosure, the iteration number is frequently referred to as the propagation value,” 47, 64 “a relatively low influence point on the geography map might become sufficiently influential as to warrant an assignment of a Town_ID, and propagation of the Town_ID and its influence might need to be reflected on the influence map. In such a case the Town_ID is assigned to the cell (or cells) containing the point (or areas) of influence. Propagation continues as earlier described, except that propagation of an added Town_ID overwrites cells that have been previously assigned a lesser influence (i.e. a higher propagation value),”]); and the obtaining the influences of the POIs affecting the target region comprises: 
using, by the device, the target region and at least one region adjacent to the target region as a fused region ([46, 47, 64]);
determining, by the device, a fused-region influence of the first POI according to the third quantity of check-ins and the third quantity of presentations ([72 “determining a query for retrieving a result set of candidate advertisements based on the aforementioned match criteria. Of course the use of the database-centric terms `query` and `result set` are not intended to be limiting. In fact a query for retrieving a set of results might indeed be implemented as a relational database query (e.g. SQL), or a set might be retrieved by a subroutine, or by a function,” 75 “social network user's location could be used to generate selectable boundaries associated to that user with respect to other users in that vicinity, thus giving that user a sense of space and territory. Using one of a variety of graphical display devices, these boundaries could be clicked on to display user profiles, blogs, favorites etc. Moreover, a local search could utilize the generated polygon boundaries with a similar functionality to the aforementioned social networking example. Also in the context of social networking sites, a display might present selectable polygons that show local businesses and events when selected or otherwise triggered]); Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Tyler to disclose the determination and presentation of regions determined by the amount of influence between regions as a result of the presentation of information and user interactions with the presentations and in accordance with multiple iterations of the process.
obtaining, by the device, a preset distance and a spacing distance between a center point of a second region and the location of the user, the second region being any region in the fused region ([25 “populating each cell with attribute information, namely pre-defined attributes (e.g. city name, latitude/longitude, country name), or calculated attributes (e.g. distance from city center) corresponding to the overlaid geography or any other value or values that permit relative importance,” 26 “cell might be located more-or-less equidistant from two or more cities. In such a case one or more techniques should be employed to appropriately "break the tie" and assign attribute values to the cell that corresponds to attributes of stronger influence on that given cell,” 30]); 
selecting, by the device, a larger distance of the preset distance and the spacing distance ([30 “assignment of the distance D to one or both axes is a matter for optimization. A smaller distance assignment (e.g. hundreds or thousands of feet) has the advantage of a higher degree of accuracy while then requiring more computing resources to create and maintain the array. Conversely, a larger distance assignment (e.g. thousands of feet or miles) has the advantage of requiring fewer computing resources to create and maintain the array,” 34]). 
Tyler disclose the generation of fused regions of influence and Tyler does not explicitly disclose, however Lee discloses: 
obtaining, by the device, quantities of check-ins and quantities of presentations of a first POI affecting regions in the fused region in the regions in the fused region, the first POI being any POI affecting the regions in the fused region ([63-69, 73, 77-80]); 
performing, by the device, weighted summation on the quantities of check-ins of the first POI in the regions in the fused region to obtain a third quantity of check-ins of the first POI in the target region, and performing weighted summation on the quantities of presentations of the first POI in the regions in the fused region to obtain a third quantity of presentations of the first POI in the target region ([63-69, 73, 77-80]); and 
determining, by the device, a ratio of the preset distance to the selected larger distance as a weight of the quantity of check-ins or the quantity of presentations of the first POI in the second region ([77 “set might include the entire map space or it might only include a subset of those regions defined as those with a location less than a particular distance (where distance is defined by the particular metric used by the map under preparation). Each location for which data is present in the raw data map is assigned a weight based on their distance to the point of interest and the value of the data for the complete data map at that location is computed as the weighted average of the values observed within the raw data map,” 82, 87, 111 “the observations of clicks, conversions and conversion rates for geographic regions, such as cities, counties, states etc., that are larger than those for which the underlying raw data maps, based on ZIP codes, are defined, the observations may be aggregated based upon individual ZIP codes for all ZIP codes that are defined to be within the larger geographic area. This aggregation may be done by summation of the individual click and conversion counts and by computation of the ratio of the sums for the conversion rates,”])
Therefore it would be obvious for Tyler to obtain quantities of check-ins and quantities of presentations of a first POI affecting regions in the fused region in the regions in the fused region, the first POI being any POI affecting the regions in the fused region and performing, by the device, weighted summation on the quantities of check-ins of the first POI in the regions in the fused region to obtain a third quantity of check-ins of the first POI in the target region, and performing weighted summation on the quantities of presentations of the first POI in the regions in the fused region to obtain a third quantity of presentations of the first POI in the target region and determining, by the device, a ratio of the preset distance to the selected larger distance as a weight of the quantity of check-ins or the quantity of presentations of the first POI in the second region as per the steps of Lee in order to generate regional and location related information about geographically related user interactions with geographically related entities and therefore increase the probability of useful information being displayed to a user.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 11 November 2021 with respect to the rejection of claims 1-20 have been carefully considered
Claim Rejections - 35 USC § 101
The Applicant argues with reference to the 101 rejection that the claimed invention is statutory (pages 17-19).  Applicant's arguments and remarks filed 11 November 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
a.	Applicants’ argue, under presented argument (C), that the instant invention is directed to a practical application and thus is not directed to a judicial exception.  Applicants further argue that the claimed invention of creating a user centered window on a user device and determining the presentation of points of interest on the user display as a result of a weighted evaluation of user check-ins in overlapping regions, as well as the integration of distributed computing resources and non-traditional computing and networking architecture represents a practical application for the invention.
Examiner respectfully disagrees and replies that the claimed invention related to a weighted evaluation of collected user check-ins with respect to analysis under the statutory requirements of 35 USC 101 is determined to be performed with general purpose computing systems which does not include a technical improvement or practical application related to the functioning of a computing system.  As explained above in the rejection, the Examiner, in determining eligibility under 35 USC 101, has evaluated the claims in the context of the disclosures of the written description by evaluating all technical aspects of the invention to determine whether or not the invention results in a practical application or an improvement to a technical field.  While the invention is clearly performed by a computing system communicating with a user device, the computing system implements well known and established computing processes such as collecting information, storing the information is accessible data locations, and interpreting the information in well known established ways to provide a result to a user.  The display presented to a user on a user device is generated in a known manner implementing established techniques and general purpose computing systems, and a review of the written description and claims does not provide evidence that such a display constitutes a technical improvement to a computing system or another technical field.
Examiner also respectfully disagrees and replies that the Applicant’s assertion that improvements to the integration of distributed computing resources and non-traditional computing and networking architecture is not supported by any disclosures located in the written description.  While published written description at least paragraph [36] discloses the adjustment of a device display with respect to the number of POIs in a region, and paragraphs [167]-[172], as well as Figure 8 disclose the computing system used to implement the invention, the Examiner does not discern any improvements to a computing system or other technical improvement and interprets the disclosed system to be a general purpose computing system.  Thus the Examiner continues to maintain that the instant invention does not include an improvement to a computing system or a practical application, and is therefore ineligible under 35 USC 101.
b.	Applicants argue that, in accordance with the disclosures of paragraph [111] of the written description as filed, the improvement to the click through rate for a POI by the implementation of the instant invention constitutes a technical improvement or a practical application.  The Examiner respectfully disagrees and replies that the improvement of a click through rate for a display related to point of interest as a result of the presentation of targeted advertising to users may in fact be an improvement related to the results of the disclosed advertising delivery system, but does not constitute any discernable improvement to a computing system as explained above.  Instead, the improvement is a result of the execution, by a general purpose computing system, of well known and established processes and procedures. 

Claim Rejections - 35 USC § 103
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive.
Applicants amended the claims to remove references to a smooth window region and replace the smooth window region with a user centered window, and incorporating elements from dependent claims 5 and 13 into the independent claims accordingly.  Applicants stated that the amendments removed the relevance of cited to prior art Cardno.  
Examiner has considered the Applicants’ amendments to the claims in accordance with prior cited combination of art Tyler and Lee and has maintained the rejection of all claims under 35 USC 103 under the combination.  The Applicants’ amended the claims to remove the claimed limitations related to a smooth window region, substituting a user centered window.  As explained above in the rejection, the Examiner finds that cited to prior art reference Tyler discloses a user centered window because Tyler is directed to the determination of geographical influences of one region upon another, the frequent updating of the influences of regions upon each other.  As well Tyler discloses user interactions with a particular user centric region, as cited to above.  Further, cited to prior art reference Lee discloses the determination of regional influences based upon tracking and evaluating the relative interactions of users with particular geographic regions.  Thus taken together, the combination of Tyler in view of Lee discloses the amended claims, and the rejection of all claims under 35 USC 103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See References Cited form 892
See Nicholas et al. (20060026067) for disclosures related to the determination of geographical related user interactions and associated influences
See Irish et al. (20090177486) for disclosures related to the determination of influences derived from geographical locations and interactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682